Citation Nr: 1021641	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-29 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for Posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from November 1967 
to March 1977, including service in Vietnam.  

In October 2008, the Board of Veterans' Appeals (Board) 
remanded the issue currently on appeal to the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO) for additional development.


FINDINGS OF FACT

1.  The Veteran is not shown to have had combat with the 
enemy while serving on active duty.

2.  No in-service stressor has been corroborated, and a 
medically supportable diagnosis of PTSD based on a verified 
stressor during a period of the Veteran's military service is 
not demonstrated.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Notice to the Veteran was sent in this case in September 
2004, prior to adjudication, which informed him of the 
requirements needed to establish entitlement to service 
connection.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
medical records were subsequently added to the claims files.  

The Board notes that the Veteran was informed in a letter 
dated in July 2006 that a disability rating and effective 
date would be assigned if his service connection claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Although a VA examination was 
conducted in March 2010, an examination was not needed.  The 
October 2008 Board remand directed that an examination should 
be provided if and only if any service stressors were 
corroborated, but no stressors were corroborated.  


The Board concludes that all available evidence that is 
pertinent to the claim has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2008).  Given these matters of record, the 
Veteran has had a meaningful opportunity to participate in 
the development of the claim.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  


Analysis of the Claim

The Veteran served in Vietnam and his military occupational 
specialties (MOS) were Heavy Construction Carpenter, Crawl 
Tractor Operator, and Rough Terrain Forklifter and Loader 
Operator.  The Veteran contends that he has PTSD as a result 
of his service in Vietnam.  Having carefully considered the 
record, the Board finds that the claims files do not contain 
supporting evidence to indicate that the Veteran served in 
combat or to otherwise verify the Veteran's alleged 
stressors.  Consequently, the claim will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Requisite for a grant of service connection for PTSD is 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors. 38 C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that a veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the Veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  38 C.F.R. § 3.304(f).  

The phrase would not apply to veterans who served in a 
general "combat area" or "combat zone," but did not 
themselves engage in combat with the enemy.  VAOPGCPREC 12-
99.  In fact, the Federal Circuit has held that the term 
"engaged in combat with the enemy" in § 1154(b) requires that 
the Veteran "personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality, as determined on a case-by-case 
bases.  A showing of no more than service in a general 
'combat area' or 'combat zone' is not sufficient to trigger 
the evidentiary benefit of § 1154(b)."  Moran v. Peake, 525 
F.3d 1157, 1159 (Fed. Cir. 2008).

Where a determination is made that a veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).In such cases, 
the record must contain service records or other statements 
as to the occurrence of the claimed stressor. See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993). Once independent 
verification of the stressor event has been submitted, the 
Veteran's personal exposure to the event may be implied by 
the evidence of record.  A veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
Veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

Of particular pertinence to this matter, it has been held 
that a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  
See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

The evidence in this case does not show that the Veteran was 
engaged in combat with the enemy.  He was not awarded any 
medals indicative of combat, and his MOS are not indicative 
of combat.  Attempts by VA to verify that the Veteran served 
in combat did not provide confirmation.  Therefore, the 
provisions of 38 U.S.C.A. § 1154 are not applicable in this 
case.

In order to establish service connection for a veteran who 
had no combat experience, as here, there must be independent 
evidence of record to corroborate the Veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, 6 Vet. 
App. at 288-89.  The Veteran's lay statements alone are not 
enough to establish the occurrence of an alleged stressor.  
See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.

The Veteran's service treatment records, including his March 
1977 discharge medical history and examination reports, do 
not contain any complaints or findings of a psychiatric 
disability.  The initial medical evidence of a possible 
psychiatric disorder was not until August 1998, when the 
Veteran said that he was depressed; it was reported that the 
Veteran was depressed in 1987 and 1988 and that he felt that 
his depression was secondary to Vietnam and his trip to see 
the Vietnam Memorial.  PTSD due to service was initially 
diagnosed in December 2004.  PTSD due to service was also 
diagnosed by a Vet Center therapist in March 2007, by a 
private examiner in July 2007, and by a VA examiner in March 
2010.

According to a March 2007 report from a counseling 
psychotherapist with a Vet Center, the Veteran's stressors 
included witnessed the crash of a plane in Fort Walton Beach, 
Florida, and seeing the dead bodies of two crew members; 
checking dead bodies floating in the river in Vietnam to see 
if the victims were American soldiers; and seeing one of his 
friends get blown up by sniper fire within 15 feet of him. 
These service stressors were again reported by the Veteran in 
a June 2007 statement.  

There is an undated statement from the Veteran, which appears 
to have been added to the claims files in July 2007, in which 
the date "March 1969" is listed and the statement notes 
that G.A. was killed at Cantho when the Viet Cong fired a 
rocket-propelled grenade at the hooch on the barge.

The October 2008 Board remand included a directive to the 
RO/AMC to afford the Veteran an additional opportunity to 
provide any additional stressor information to help 
facilitate a search for confirmation of any noted stressors.  
The United States Army and Joint Services Records Research 
Center (JSRRC) (formerly U.S. Armed Services Center for 
Research of Unit Records (USASCRUR)) was then to be contacted 
and asked to determine whether G.A. was killed in March 1969 
and, if so, whether the Veteran was assigned to a unit that 
would have been in the vicinity of where G.A. served during 
March 1969.  In response to the Board remand, a VA letter was 
sent to the Veteran in November 2008 asking for any 
additional stressor information to enable verification by the 
JSRRC.  No additional information was received by VA from the 
Veteran.

According to an October 2009 VA Report of Contact with the 
Veteran, the Veteran said that he had been assigned to a 
barge called the 1890 that traveled along the Mekong River 
for about eight months in 1969 and that he was not sure if 
G.A. had been killed on the barge, as someone else told him 
that a soldier named G.A. had been killed on the barge.  He 
did not know to which unit G.A. was assigned.

According to information received by JSRRC in October 2009, 
the Veteran's unit, the 523rd Engineering Company, was 
assigned to the Vinh Long Floating Deck Project, which was 
started on April 14, 1969.  A major problem of the project 
was an incident in which a man, R.L.M., was killed by a 
rocket on June 11. 1969 because of hostile action.  It was 
noted that R.L.M. had been assigned to the 523rd Engineering 
Company.  Also reported was information that a Platoon from 
the 523rd Engineering Company assisted the 35th Engineering 
Battalion with the Phung Hiep Barge Site begun on April 10, 
1969 and that the Battalion had one person killed and eight 
wounded, in addition to the loss of several vehicles, due to 
mines, booby traps, and sniper fire.

When examined by VA in March 2010, the Veteran said that 
snipers shot at the barge on which he served in Vietnam but 
that no one he knew was killed at that particular time; that 
subsequently there was a fire fight between the barge and the 
enemy in which he had to retrieve bodies from the river; and 
that he ran a bulldozer over a mine and was injured.

According to a May 2010 statement from the Veteran, he was 
told about G.A. by B.W., who was on the barge and said that 
he had escorted G.A.'s remains off of the barge.  The Veteran 
said that he did not use this apparently fabricated 
information as a stressor and that he never retrieved, and 
had not claimed to have retrieved, any bodies from the river 
because all that he had to do was identify the body as 
friendly or not.

Based on the above, there is no credible evidence of a 
service stressor, which is an essential element for a finding 
of service connection for PTSD.  All attempts to corroborate 
the Veteran's reported stressors have failed.  Even though 
the Veteran has said that he saw one of his friends killed by 
sniper fire in service, he has not provided the name of this 
friend for verification.  Moreover, the Veteran said on VA 
examination in March 2010 that he did not know anyone 
personally that was killed by sniper fire on the barge.  He 
said in May 2010 that he had not claimed that the alleged 
incident involving G.A. was a stressor.  

While JSRRC found some evidence that the Veteran's unit was 
in a general combat area, this is insufficient without 
evidence of the Veteran's actual participation in an 
encounter with the enemy to conclude that the Veteran engaged 
in combat with the enemy.  Despite VA attempts to obtain 
sufficient information for verification, the Veteran has not 
provided sufficiently detailed information on any stressor, 
such as the plane crash, to enable independent verification.  
Consequently, there is no corroboration of service stressors, 
and the claim for service connection for PTSD is denied on 
this basis.  

The Board has considered the Veteran's written contentions.  
However, as a layperson without the appropriate medical 
training and expertise, the Veteran is not competent to 
render a probative opinion on a medical matter, such as 
whether he has a current disability related to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A.§ 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


